DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/27/2022 and 07/28/2022 have been considered by the examiner.

Claim Objections
3	Claims 5-8, 11-20 are objected to because of the following informality:
Claim 5, line 5 the recited “to a second output signal” should be “to the second output signal”. (claim 1 already claims “a second output signal”).

Claim 6, line 4 “and a second output signal” should be “and the second output signal”.

Claim 8, line 3 the “and a second output signal” should be “and the second output signal”.

Dependent claim 7 is also objected to since it depends on objected claim 5.

Claims 11-20 are objected to for being improperly numbered. The instant set of claims does not include a claim 10.
Claim 13, the “and a second output signal” should be “and the second output signal”.

Claim 14, line 1 the recited “system” should be “system comprising:”

Claims 18-19 respective lines 2 the recited “between the first output signal” should be “between the first output signal of the first lane” to agree with what is claimed in the last paragraph of claim 14.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: “on chip output stage”, “on chip skew calibration component”  in claim 14.
“a first phase interpolator component”, “a second phase interpolator component” in claim 17.

Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “on chip output stage” corresponds to output stage 330, 430, 930 as shown in Fig. 3, 4, 9 of the instant application disclosure an includes the components of 330, or 430 or 930.

The “on chip skew calibration component” corresponds to block 352 of Fig. 3, or block 433 of Fig. 4 or 999a of Fig. 9. Each of skew calibration component has the structure as shown  590 of Fig. 5 or 690 of Fig. 6.

The “first phase interpolator component” and the “second phase interpolator component” correspond to interpolators 322 and 323 (Fig. 3) respectively or 422 and 423 (Fig. 3)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 12, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “wherein an objective of the detector is to detect skew at a data output of a driver…” Based on the claimed “an objective of the detector is to detect”, it is unclear if the claim requires the detector to detect skew at a data output of a driver as claimed. 
The claimed “the detector” lacks antecedent basis in the claim. Claims 1 and 12 do not previously recite “a detector” therefore it is unclear which detector the “the detector” of claim 12 refers to.

Claim 15 lines 4-6 claim “to selectively coupled the one chip skew calibration component to an in-phase interpolator aspect and a quadrature interpolator aspect
 of the skew adjustment component”. It is unclear what Applicant intends to claim using the term “aspect” in the claimed “to an in-phase interpolator aspect”, “and a quadrature interpolator aspect”. Lines 4-6 attempt to claim coupling the chip skew calibration component to aspects(?) of the phase interpolators.(instead of aspect, the term input is appropriate in light of the instant application  disclosure). 

Claim 17, lines 1-2 claim “wherein the multiplexing component comprises”. However “a multiplexing component” is not previously claimed (in claim 14 or 17) therefore it is unclear which “multiplexing components” the wherein clause refers to.

Claim 17, line 4 claims “of the serial data signal” which lacks antecedent basis in the claim (and claim 14).

The relation between the in-phase component and a quadrature component and the serial data signals to the first and second output signals of the first lane and the second output signal included in a second lane is unclear. 

Claim limitations “first phase interpolator component” and “second phase interpolator component” of claim 17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 
the structure, material, or acts to the function. 

The instant specification disclosed that the first phase interpolator component “can be an  N-bit In-Phase Interpolator (I-PI) component” and that the second phase interpolator component “can be an  N-bit Quadrature Phase Interpolator (Q-PI) component”.
There is not disclose how the N-bits (or what the arrows in bold in Fig. 3, 4 stand for and how they are used) are used to forward the selection signals to the multiplexer as claimed. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 of U.S. Patent No. U.S. 11,314,107. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-8 of U.S. 11,314,107 claim the subject matter respectively claimed by instant claims 14-20.



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-5, 6-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al. (U.S. 2010/0129088) in view of Lakshmikumar et al. (U.S. 2019/0131945).
With respect to claim 1,  Akasaka et al. disclose: detecting a skew difference 
between a first output signal and a second output signal ([0001], [0058] and any one of Fig. 1, 3 (at least these embodiments). Fig. 1 or Fig. 3, refer to the output of LPF 93 “synchronous detection output” which corresponds to the claimed skew difference ([0055], [0054], [0062]-[0063] in light of Fig. 2 and its description at least [0043]) is used to perform detecting a skew difference between signals Da, Db which correspond to the claimed first and second output signals. Alternatively in Fig. 1 Db corresponds to the first output signal and Da corresponds to the claimed second signal) on a (an optical transmitting apparatus of one of Fig. 1,3 [0001]), wherein the first output signal and the second output signal are modulation signals configured to modulate respective optical signals (Fig. 1 or Fig. 3 Da, Db modulate respective optical signals (optical signals (light out of optical source 2) split in the Mach-Zehnder Modulator 1 [0001],[0003] “phase-modulates continuous light with binarized data, an MZ modulator is used” [0049]-[0050] also related description in [0005]-[0006], [0008])); and adjusting the skew automatically on (the apparatus) based upon results of the detecting (e.g. Fig. 1, 3 [0001],[0040], [0055] skew is monitored and compensated by control of phase shifter 5 (Fig. 1) or control of phase shifters 5a, 5b Fig. 3 [0062]-[0073]).
Akasaka et al. do not disclose: on a chip; on chip
In the same field of implementing optical transmission Lakshmikumar et al.  disclose: on a chip (Fig. 1 refer to the electrical chip, implementing data formatting (Serdes) encoding, and driver lines 1-9 of  [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electrical components 9, 3, 5a, 4b, 4a, 4b 
on a chip (electrical IC) because as taught by Lakshmikumar et al. it is known and suitable in the art  to implement electric domain signal processing components on an electrical IC  (also implement an optical signal processing on an optical IC)  to implement the optical transmission apparatus of Akasaka et al. using an electrical IC (and an optical IC). Integrated Circuits are used in the art to miniaturize and mass produce apparatuses.
	Modified Akasaka et al. disclose: adjusting the skew automatically on chip (the electrical IC) based upon results of the detecting.
With respect to claim 2, modified Akasaka et al. disclose: wherein the first output signal is associated with a first differential signal pair in a first modulation lane and the second output signal is associated with a second differential signal pair in a second modulation lane (Fig. 1 or Fig. 3 Da is associated with the differential pair out of amplifier 4a in a first modulation lane comprising at ;east the outputs of 4a, and signal Db is associated with the differential pair our of amplifier 4b and the second modulation lane comprises at least the outputs of 4b [0006]).

With respect to claim 3, modified Akasaka et al. disclose: wherein the first output signal is a positive signal of the first modulation lane (Da is a positive signal of the first modulation lane (positive signal with respect to the non-inverted output of 4a) and the second output signal a negative signal of the second modulation lane.(Db is a negative (inverted or complement) signal with respect to the inverted output of 4b).

With respect to claim 4, modified Akasaka et al. disclose: wherein the detecting the skew difference comprises: applying a signal pattern from a plurality of transmitters (e.g. applying a signal pattern out of amplifiers 4a, 4b which transmit amplified signals (a signal pattern) to electrodes 1b [0006], [0049]) ; and enabling a skew detector (claimed skew detector comprises at least synchronous detection block 9 and the enabling (made operational) takes place in response to the photodetector outputting a signal to it, 9 is made operational in response to the photodetector detecting light).

With respect to claim 5, modified Akasaka et al. disclose: wherein the adjusting the skew comprises: enabling a calibration mode (enabling a calibration mode takes place when 9 outputs its control signal to phase shifter 5 of Fig. 1 or when it outputs control signals to phase shifters 5a, 5b of Fig. 3, [0024]); and performing an offset adjustment process on the first output signal with respect to a second output signal (Fig. 1 the alternative interpretation that Da corresponds to the second output signal and Db corresponds to the first output signal, then phase shifter 5 performs an offset adjustment process on the first output signal Db with respect to a second output signal Da [0055]. Alternatively in Fig. 3 phase shifter 5a performs an offset adjustment process on the first output signal Da with respect to a second output signal Db [0064]-[0073]).

With respect to claim 7, modified Akasaka et al. disclose:
wherein the offset adjustment process includes an auto zero calibration process in which the resulting particular skew value is zero and indicates there is no skew between first output signal and the second output signal (refer to at least [0055], Fig. 2, [0054], [0039] also applicable to the embodiment of Fig. 3, ).

With respect to claim 8, modified Akasaka et al. disclose:
wherein the offset adjustment process includes adjusting, on chip, a delay between the first output signal and a second output signal (as explained above in the rejection of claim 5, also refer to lines 3-7 of [0051] by adjusting the phase of the phase shifter 5 or shifters 5a, 5b a delay between the first and the second output signal is adjusted as shown in Fig. 2 refer to the data skew (delay) between data (Da and Db)).
With respect to claim 9, modified Akasaka et al. disclose: further comprising tuning to compensate mismatches in a loop ([0019], [0021] in the system of Akasaka et al. tuning is performed to eliminate the skew due to production dispersion of the wires (used for transmitting Da, Db) in the loop of arrangement of Fig. 1, 3 which is made into a electrical and optical IC in a stage of assembling and adjusting the optical transmission apparatus).

With respect to claim 13, modified Akasaka et al. disclose: wherein the detecting uses the first output signal and the a second output signal (as shown in Fig. 1, 3 , the detecting which generates the output of 94 (skew) uses the first and second output signals (that are processed by the components between 93 and the data generator which outputs Da, Db).

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al. (U.S. 2010/0129088) in view of Lakshmikumar et al. (U.S. 2019/0131945) and further in view of Sakurai et al. (U.S. 4,533,959).
	With respect to claim 11, neither one of Akasaka et al. or  Lakshmikumar et al. disclose: further comprising selectively switching between a calibration mode and a normal mode.
	In the field of selectively performing skew compensation, Sakurai et al. disclose: selectively switching between a calibration (transmission with correction) mode and a normal (transmission with non-correction mode) mode (Fig. 1, transmission with correction (calibration mode) performed out of 7 when the switch 8 is closed and transmission without correction (normal mode) column 3, column 3 lines 8-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akasaka et al. based on Sakurai et al. and include a switch (switch 8) to control application or not of the controlling the phase shifter in response to being in a calibration mode (mode when skew compensation takes place for example during transmission of a super high speed signal of 100 Gbps [0014]-[0020]) and a normal mode (mode when skew compensation is not required or desired (e.g. when the data signal is a fraction of  the super high speed signal of 100 Gbps [0014] and the issues described in [0014]-[0019] are not as pronounced).

14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al. (U.S. 2010/0129088) in view of Lakshmikumar et al. (U.S. 2019/0131945) and further in view of Johnson (U.S. 6,208,181).
	With respect to claim 6, modified Akasaka et al. disclose: wherein the offset adjustment process comprises: applying an offset adjustment on chip to at least one of the first output signal and a second output signal (offset adjustment to the phase shifter delay or phase shift); and comparing the results of the offset current application (via 9 and the output of LPF 93, [0054]-[0055]); wherein the applying an offset adjustment and comparing the results are performed iteratively until a resulting particular skew value is achieved ([0055] until the synchronous-detected value output from the low-pass filter 93 is “0”).
	Akasaka et al., Lakshmikumar et al. do not disclose: current.
In the field of implementing phase shift, Johnson discloses: current (column 2, lines 38-40 where current is used to control the current controlled phase shifter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akasaka et al. based on Johnson and implement the phase shifter 5 (or phase shifters 5a, 5b in Fig. 3) to be current controlled phase shifters as a matter of  implementing an alternative and  equivalent phase shifter (compared to the phaser shifter (or shifters) of Akasaka that is/are disclosed to be voltage controlled (lines 3-10 of [0051] of Akasaka et al. and column 2, lines 38-40 of Johnson).
Modified Akasaka et al. discloses the claimed offset current adjustment.

Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633


/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        10/31/2022